DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 01/27/2021, Applicant, on 04/27/2021, amended claims 1, 6, 16, and 20. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 09/06/2016 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-2, 4-17, and 19-20 are applied in light of Applicant's amendments.     
The Applicant argues that “Based on the above reasons, applicant respectfully submits that the claimed method is patent eligible because it is configured to reveal the relationship among the employees, the activity and the service time, so as to enable the computer to automatically predict the performance of employees, compare work ability of employees, and estimate an employee- activity match score. Similar reasons apply to claim 6.” (Remarks 04/27/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into the “Mathematical concepts” group, and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts.  
The claimed subject matter is merely claims a method for calculating and analyzing information regarding employee performance metrics. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind/pen and paper (observation and evaluation), and Mathematical concepts (equations). The steps of calculating data, updating models, and generating a model can be performed by a human (mental process/pen and paper). The practice of calculating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology, and are merely advanced mathematics (abstract).  
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for employee metrics, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing/modeling data regarding employee metrics, and performing correlation analysis is insufficient to demonstrate an improvement to the technology. 
The Applicant argues that “Regarding claim 16, Applicant respectfully states that a person having ordinary skill in the art will readily understand the structure and function of various elements recited in the claim 16. A person having ordinary skill in the art 
In response, the Examiner respectfully disagrees. The claim limitation lacks structural features, and thus may be reasonably interpreted as being directed to software per se. The claims are directed towards a system but they do not recite structural features but rather recite features such as a process configuration system and a process update component; the system/component fail to satisfy Step 1 of the eligibility inquiry because there are no physical/hardware elements in the claims to render the systems as a machine or manufacture, but instead these systems may be reasonably interpreted as being directed to software per se, which is not eligible subject matter. Therefore these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter. Appropriate correction and/or clarification is required. The Office recommends amending the claims so that more structural features are recited in the bodies of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method 
However, claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed towards a system but they do not recite structural features but rather recite features such as a process configuration system and a process update component; the system/component fail to satisfy Step 1 of the eligibility inquiry because there are no physical/hardware elements in the claims to render the systems as a machine or manufacture, but instead these systems may be reasonably interpreted as being directed to software per se, which is not eligible subject matter. Therefore these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter. Appropriate correction and/or clarification is required. The Office recommends amending the claims so that more structural features are recited in the bodies of these claims.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into the “Mathematical concepts” group, and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts.  
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: providing a work log dataset L, wherein the work log dataset L includes a work log records, na activities, and ne employees; each work log record — (aj,ej,Sj)(l < i < n); wherein as represents activity ID, es represents the employee ID. and ss is the service time for the employee e* to complete foe activity a g the activity a.f, foe employee e{> and the service time s{ are related by characteristic parameters of foe latent ability model; wherein the characteristic parameters of the latent ability model are configured to represent a distribution of activity-employee-service time; wherein foe characteristic parameters of the latent ability model include 8a, pa, 08s p(J, Ca, Ce, ox where 8a denotes the frequency of work ability required by all the activities in the work log dataset L; j3a denotes the probability of work ability required by one activity, 0e denotes the frequency of work ability provided by all the employees; {3e denotes the probability of work ability provided by one employee; Ca denotes the complexity of foe activity; Ce denotes the complexity of the employee; and co denotes ability mismatch penalty; and building a first latent relationship between the employees and the service lime, and a second latent relationship between the activities and the service time; and building a sendee time correlation coefficient; wherein the first latent relationship is denoted by 08 and the second latent relationship is denoted by 0a, and pa ; wherein 0a and }\ affect the probability of work ability required by the activity ag 8e and pe affect the probability of work ability provided by the employee eg 0a and 08 affect the probability of the service time s,-; the correlation coefficient is denoted by parameters Ca, C8, to, which affect the probability of the service time Sj; wherein latent ability model is configured to reveal the relationship among the 1U.S. Application No. 16/439,973Confirmation No. 4584employees, the activity and the service time, so as to enable the computer to automatically predict the performance of employees, compare work ability of employees, and estimate a employee-activity match score. Independent claims 6 and 16 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A computer-based method…  A computer-based system … (as recited in independent claims 1, 6, and 16).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are A computer-based method …  A computer-based system … (as recited in independent claims 1, 6, and 16) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-5, 7-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-3“wherein the method further comprises an ability sampling process, in which a work ability b, is selected from the work ability set B according to the frequency 8a and the frequency 0e; wherein the method further comprises an activity-required ability distribution process configured for assigning foe work ability to the activity according to a required ability sampling result z., and the parameters P , so that, when the required ability sampling result za is provided, a conditional probability of the work ability assigned to the activity a* equals to the parameter pajXjj; the activity-required ability distribution result”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fleiss; Joel E. Labor resource utilization method and apparatus, U.S. Patent 8543438.The invention relates to managing projects, and more specifically to managing labor resources for multiple concurrent projects using a computer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683